DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
At page 4, Applicant argues that,
Son does not disclose at least the following features: the video playing terminal is a television configuring an Android operating system, wherein in Step S2, calling the screen capture interface in the application layer at a preset time period to obtain the screen capture image sequence; wherein in Step S3, sending the screen capture image sequence to the television desktop layer in a preset step size, wherein in Step S3, manipulating the video playing terminal by remote debugging or by remote restoring factory settings.

In response, Examiner respectfully submits that (1) Son, as described in the Office Action, teaches in Step S2, calling the screen capture interface in the application layer at a preset time period to obtain the screen capture image sequence; wherein in Step S3, sending the screen capture image sequence to the television desktop layer in a preset step size, wherein in Step S3, manipulating the video playing terminal by remote debugging or by remote restoring factory settings, and (2) Wu discloses the video playing terminal is a television configuring an Android operating system (see Wu at page 7 – Wu teaches “if the to-be-tested mobile terminal adopting Android system, it is necessary to pack ADB tool installation debugging tool provided by Android official on the test terminal”).
Thus, Son in view of Wu teaches all claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2012/0198488 A1 – hereinafter Son) and Wu (CN 105868111-B – hereinafter Wu, references made to machine translated copy attached).
Regarding claim 1, Son discloses a method for remotely controlling a video playing terminal, the video playing terminal is a television ([0278]-[0290]) comprising an operating system, the operating system being provided with a television desktop layer, a system layer and an application layer (Fig. 6; [0121]-[0129] – the image display apparatus comprising an operating system provided with a television desktop layer, which is a layer receives captured screen image to be sent to the terminal 710 as described at least at [0255] and having an interface to translate the commands sent from the terminal 710 to a form executable by the control unit 170 as further described at least at [0257]-[0259], a system layer, which is a stack of layers shown in Fig. 6 that does not include the application layers 450, 455, or 550 and an application layers comprising layers 450, 455, and 550 as shown in Fig. 6), wherein the method comprises the steps of: Step S1, providing a screen capture interface ([0205]; [0209] – providing a screen capture interface via which the control unit 170 generates screen capture images); Step S2, calling the screen capture interface to obtain a screen capture image sequence ([0205]; [0209] – having the instructions to be executed by the control unit 170 to obtain capture image sequence, i.e. capturing more than one images); and Step S3, sending the screen capture image sequence to the television desktop layer ([0255]-[0256] – sending the screen capture image sequences, i.e. first and second captured images described at [0205] and [0209], a layer that exchanges images and commands with the terminal 710), providing, by the television desktop layer, an operation interface corresponding to a screen capture image, and converting an operation instruction of a user into a control instruction of the television desktop layer through a remote operation of the operation interface so as to remotely control the video playing terminal ([0257]-[0259] – the layer has an interface for receiving and translating the commands sent from the terminal 710 to a form executable by the control unit 170), wherein in Step S2, calling the screen capture interface in the application layer at a preset time period to obtain the screen capture image sequence ([0205]; [0209]; Fig. 23 – a user of terminal 710 can determine when to call the screen capture interface to capture the second captured image to obtain capture image sequence, i.e. capturing more than one images), in Step S3, sending the screen capture image sequence to the television desktop layer in a preset step size ([0205]; [0209]; Fig. 23 – Examiner interprets “step size” as “temporal step size”, which equals to a period between the first and second captured image, thus a user of terminal 710 can determine when to call the screen capture interface to capture the second captured image to obtain capture image sequence, i.e. capturing more than one images, e.g. 10 seconds after capturing the first image), in Step S3, manipulating the video playing terminal by remote debugging or by remote restoring factory settings ([0257]-[0259] –manipulating the image display apparatus 100 by at least remote debugging, i.e. checking signals after a channel switching operation).
However, Son does not disclose the operating system as an Android operating system; the screen capture interface is provided for the system layer; and calling the screen capture interface in the application layer to obtain a screen capture image sequence.
Wu discloses a video playing terminal comprising an Android operating system (page 7 –if the to-be-tested mobile terminal adopting Android system, it is necessary to pack ADB tool installation debugging tool provided by Android official on the test terminal); a screen capture interface is provided for a system layer (page 7 – a screen capture interface is provided for a system layer in a library comprising debugging tool); and calling the screen capture interface in an application layer to obtain a screen capture image sequence (page 9 – a script module, which is in the application layer, calls the screen capture interface of the debugging tool to obtain screen capture images).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wu into the method taught by Son to remove the burden of developing the screen capture tool from the test module’s developer so that the test module developer can focus on optimizing the test code.
Regarding claim 2, Son also discloses, in Step S1, video processing is performed via the screen capture interface, the video processing comprises the steps of: providing a video acquisition unit for acquiring video information of the system layer ([0253]-[0256] – providing a unit for acquiring the video information of the system layer so that video images of the screen can be obtained); providing a video input unit for inputting the video information ([0253]-[0256] – providing a unit for inputting the video information so that video images of the screen can be obtained and inputted for processing); providing a video conversion unit for converting a data format of the video information ([0253]-[0256] – providing a unit for converting the format of the video information so that the video information can be transmitted); and providing a processing unit for processing the video information after the data format of the video information is converted ([0253]-[0256] – providing a unit for processing the video information for transmission).
Regarding claim 6, Son also discloses the preset time period is set to at least 50 ms ([0205]; [0209]; Fig. 23 – a user of terminal 710 can determine when to call the screen capture interface to capture the second captured image to obtain capture image sequence, i.e. capturing more than one images, e.g. one minute after capturing the first image).
Regarding claim 8, Son also discloses the preset step size is set to at least 10 ([0205]; [0209]; Fig. 23 – Examiner interprets “step size” as “temporal step size” in seconds, which equals to a period between the first and second captured image, thus a user of terminal 710 can determine when to call the screen capture interface to capture the second captured image to obtain capture image sequence, i.e. capturing more than one images, e.g. at least 10 (seconds) after capturing the first image).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Son and Wu as applied to claims 1-2, 6, and 8 above, and further in view of Li et al. (CN-109151546-A – hereinafter Li, references made to machine translated copy attached).
Regarding claim 3, Wu also discloses, in Step S1, the screen capture interface comprises at least one screen capture mode (Figs. 24-25 – at least a screen capture mode of capturing video information only). 
However, Wu does not disclose in Step S1, the screen capture interface comprises at least three screen capture modes. 
Li discloses a screen capture interface comprises at least three screen capture modes (page 4 – first mode of capturing the video picture only, second mode of capturing full screen content capture which includes both screen menu, e.g. including a menu bar, and video information, third mode of capturing only the content of an active window generally including a menu bar).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Li into the method taught by Son and Wu to capture various types of information including video to evaluate image quality as well as menu screen to check responsiveness of the television to commands to display the menu screen. 
Regarding claim 4, see the teachings of Son, Wu, and Li as discussed in claim 3 above, in which Li also discloses each of the at least three screen capture modes comprises: capturing the video information only (page 4 – first mode of capturing the video picture only, second mode of capturing full screen content capture which includes both screen menu, e.g. including a menu bar, and video information, third mode of capturing only the content of an active window generally including a menu bar); capturing the video information and a screen menu (page 4 – first mode of capturing the video picture only, second mode of capturing full screen content capture which includes both screen menu, e.g. including a menu bar, and video information, third mode of capturing only the content of an active window generally including a menu bar); capturing the screen menu only (page 4 – first mode of capturing the video picture only, second mode of capturing full screen content capture which includes both screen menu, e.g. including a menu bar, and video information, third mode of capturing only the content of an active window generally including a menu bar). The motivation for incorporating the teachings of Li into the method has been discussed in claim 3 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484